Order filed September 5, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00509-CV
                                   ____________

                     ENZO INVESTMENTS, LP, Appellant

                                         V.

                          CHARLES WHITE, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-08290

                                    ORDER

      The notice of appeal in this case was filed June 7, 2013. The clerk’s record
was filed July 26, 2013. To date, the filing fee of $175.00 has not been paid.
Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before September 18, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM